PER CURIAM.
Our consideration of the briefs and record convinces us that the appellate points posed for our consideration are without merit. See Richter v. State, 1969, 1 Tenn. Cr.App. 270, 438 S.W.2d 362, 364, and authorities cited therein.
We note however that the final judgment adjudicating appellant guilty of the crime of receiving stolen property fails to recite knowledge on the defendant’s part of the stolen character of the property. Spurlock v. State, Fla.App.1973, 281 So.2d 586.
Accordingly, the case is reversed and remanded to the trial court for entry of a proper judgment.
Reversed and remanded with directions.
CROSS, MAGER and DOWNEY, JJ., concur.